DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 14 of U.S. Patent No. 10,821,347. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/087, 121 (Instant Application)
U.S. Patent No. 10,821,347
1.  A virtual reality system, comprising:

an electronic display configured to project a virtual reality baseball environment shown in 

a graphics engine module connected to the electronic display, the graphics 10 engine module configured to:

generate the virtual reality baseball environment;

generate a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball pitcher profiles stored in an electronic database;

retrieve from the electronic database, real-life pitching data of the user selected real-life baseball pitcher;



display in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery;


display in the virtual reality environment, a replicated release of a digital baseball from a digital hand of the digitized image from a release point replicating a pitch thrown by the user selected real-life baseball pitcher, wherein the digital hand is positioned in a three-dimensional space of the virtual reality baseball environment from a location associated with the release point when 

display in the virtual reality environment, the digital baseball disappearing from view of the user after the replicated release and before a digital marker representing a batting area.


an electronic display configured to project a virtual reality baseball environment shown in 

a graphics engine module connected to the electronic display, the graphics engine module configured to: 

generate the virtual reality baseball environment;  

generate a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball pitcher profiles stored in an electronic database;  

retrieve from the electronic database, real-life pitching data of the user selected real-life baseball pitcher;  



display in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery;  and 

display in the virtual reality environment, a replicated release of a digital baseball from a digital hand of the digitized image from a release point replicating a pitch thrown by the user selected real-life baseball pitcher, wherein the digital hand is positioned in a three-dimensional space of the virtual reality baseball environment from a location associated with the release point when 

5.  The virtual reality projection system of claim 1, wherein the graphics engine module is also configured to generate a visible swing plane overlay graphic in the virtual reality baseball environment representing a path of a user's swing.


generating a virtual reality baseball environment in an electronic display;

generating a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball 

retrieving from the electronic database, real-life pitching data of the user selected real-life baseball pitcher;

displaying in the virtual reality environment, the digitized image of the user selected real-life baseball pitcher with an appearance replicating the real-life baseball pitcher in real-life from the first-person perspective of the user;

displaying in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery; and

displaying in the virtual reality environment, a replicated release of a digital baseball from 

displaying the replicated release of the digital baseball continuing in a simulated trajectory of a thrown virtual pitch, from the release point of the user selected real-life baseball pitcher toward a strike zone adjacent the user in the virtual reality baseball environment;

displaying a visible menu of pitch types in the virtual reality environment;

registering a user selection of one of the pitch types, wherein the user selection represents a guess by the user of a pitch type of the thrown virtual pitch; and




generating a virtual reality baseball environment in an electronic display;  

generating a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball 

retrieving from the electronic database, real-life pitching data of the user selected real-life baseball pitcher;  

displaying in the virtual reality environment, the digitized image of the user selected real-life baseball pitcher with an appearance replicating the real-life baseball pitcher in real-life from the first-person perspective of the user;  

displaying in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery;  and 

displaying in the virtual reality environment, a replicated release of a digital baseball from 



generating a virtual reality baseball environment in an electronic display;

generating a digitized image of a baseball pitcher;









displaying in the virtual reality environment, a pitching sequence by the digitized image of 



displaying in the virtual reality environment, a replicated release of a digital baseball from the digitized image from a release point based on arm positioning viewable during the wind-up or during the stretch delivery of the baseball pitcher, replicating a pitch type thrown by the baseball pitcher, the replicated release of the digital baseball is displayed continuing in a simulated trajectory of a thrown virtual pitch, from the release point of the baseball pitcher toward a strike zone adjacent the user in the virtual reality baseball environment, wherein the replicated release and the simulated trajectory are based on the pitch type; and




generating a virtual reality baseball environment in an electronic display;  

generating a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball pitcher profiles stored in an electronic database;  

retrieving from the electronic database, real-life pitching data of the user selected real-life baseball pitcher;  

displaying in the virtual reality environment, the digitized image of the user selected real-

displaying in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery;  and 

displaying in the virtual reality environment, a replicated release of a digital baseball from the digitized image from a release point based on arm positioning viewable during the wind-up or during the stretch delivery of the real-life pitching data of the user selected real-life baseball pitcher, replicating a real-life pitch thrown by the user selected real-life baseball pitcher, the replicated release of the digital baseball is displayed continuing in a simulated trajectory of a thrown virtual pitch, 




Claim 1 of the instant application is drawn to a virtual reality system, comprising: an electronic display configured to project a virtual reality baseball environment shown in a first-person perspective of a user training a batting swing in the virtual reality baseball environment; and a graphics engine module connected to the electronic display, the graphics 10 engine module configured to: generate the virtual reality baseball environment; generate a digitized image of a user selected real-life baseball pitcher, wherein the user-selected real-life baseball pitcher is selected from a plurality of real-life baseball pitcher profiles stored in an electronic database; retrieve from the electronic database, real-life pitching data of the user selected real-life baseball pitcher; display in the virtual reality environment, the digitized image of the user selected real-life baseball pitcher with an appearance replicating the real-life baseball pitcher in real-life from the first-person perspective of the user; display in the virtual reality environment, a pitching sequence by the digitized image of the user selected real-life baseball pitcher, from either a wind-up or a stretch delivery; display in the virtual reality environment, a replicated release of a digital baseball from a digital hand of the digitized image from a release point replicating a pitch thrown by the user selected real-life baseball pitcher, wherein the digital hand is positioned in a three-dimensional space of the virtual reality baseball environment from 
While the exact wordings of claim 1 of the ‘347 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘347. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘347 patent.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geisner, etc. (US 20130095924 A1), Richings, etc. (US 20030040381 A1), and Dowling, etc. (US 20130244211 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612